Per Curiam,
In entering its decree the learned court below regarded as controlling what was said by our Brother Stewart in Commonwealth v. Martin, 21 Pa. C. C. Reps. 422, when he specially presided in that proceeding in the Court of Common Pleas of Dauphin County. Under legislation passed five years later — the Act of April 29, 1903, P. L. 338, the appellants have the right denied them by the decree from which they have appealed. In view of that legislation the decree of the court below is reversed and, now, November 1,1917, upon due consideration, it is ordered, adjudged, and decreed that the objections filed by James A. Walker, E. S. Krombolz and R. Emmett Dillon to the nomination papers of “The Town Meeting Party,” placing in nomination Francis F. Burch, I. Walter Thompson, Louis Karstaedt and W. T. Colburn for the offices of common councilmen in the Forty-sixth "Ward of the City of Philadelphia be dismissed and, it is further ordered, adjudged, and decreed that the county commissioners print the names of the’ said “Town Meeting Party’s” nominees upon the official ballots for said ward, the costs on this appeal and below to be paid by the County of Philadelphia.